Per Curiam.

In this action for personal injuries, plaintiff seeks a recovery from the owner of real property for his alleged negligence in failing to clean the public sidewalk in front of his property after receiving notice that strawberries and vegetable leaves had been strewn thereon. It clearly appears from the evidence that this condition was created by someone other than defendant owner. Absent any proof to connect this defendant with the person who was initially responsible for such condition, plaintiff failed to establish any basis for liability herein (Frank v. Muller, 200 App. Div. 639, affd. 235 N. Y. 540). The duty to clean the sidewalk imposed on an owner of real property by section 755 (3)-2.0 of the Administrative Code of the City of New York is enforcible only at the instance of the city (City of Rochester v. Campbell, 123 N. Y. 405; Troeger v. Prudential Ins. Co. of America, 154 Misc. 537).
The judgment should be unanimously reversed on the law, with costs to defendant-appellant and complaint dismissed with costs.
Pette, Habt and Di Gtovanna, JJ., concur.
Judgment reversed, etc.